DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-11) and the following species: carboxyl, acridinium ester, and 1-ethyl-(3-dimethylaminopropyl) carbonyldiimide in the reply filed on 11/03/2020 is acknowledged.
 Claims 5, 7, and 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/03/2020.  Accordingly, claims 1-18 are pending, with claims 5, 7, and 12-18 currently withdrawn.  Claims 1-4, 6, and 8-11 are examined.
Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No.  PCT/CN2016/088924, filed 07/06/2016.  Acknowledgement is also made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No(s). CN201610505400.7, filed in China on 06/30/2016.
Information Disclosure Statement
The Information Disclosure Statement (IDS) has been considered and initialed and is attached hereto.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1-2, 6, and 8 are objected to because of the following informalities:  Please distinguish the two monoclonal antibodies by referring to them by first and second or some other name that distinguishes them.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayama et al., Analytical evaluation of a high molecular weight (HMW) adiponectin chemiluminescent enzyme immunoassay, Clinica Chimica Acta 411 (2010) 2073-2078 (IDS entered).
With respect to claim 1, Hayama, throughout the reference and especially at 2074 (2.2-2.2.1), teaches an adiponectin chemiluminescence immunoassay kit (reagents for CLEIA; the 
With respect to claim 2, the solid phase carrier is a magnetic particle (ferrite microparticle) having a linking group (coupled, which implies linkage) for a protein chemical reaction on a surface therefore (the antibody is coupled to it and therefore it has reacted with a protein).
	With respect to claims 6 and 8, Hayama at 2074 (2.2-2.2.1) teaches that the antibody is labeld with alkaline phosphatase, where the marker is directly linked to the antibody by a chemical reaction bond or a cross linking agent (it is conjugated, which implies by these criteria).	
With respect to claim 11, Hayama at 2074 (2.2.1) teaches an adiponectin calibrator.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3-4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayama et al., Analytical evaluation of a high molecular weight (HMW) adiponectin chemiluminescent enzyme immunoassay, Clinica Chimica Acta 411 (2010) 2073-2078 (IDS entered) in view of Brix et al. (WO2010037395A2).
With respect to claim 3, Hayama, as explained above, teaches the kit of claim 2, but does not teach the that the bead contains a specific group for linking the peptide.
However, Brix at 736 (first paragraph), 741, lines 35-742, lines 10, 748 (2nd full paragraph), and claims 55 and 396  teaches using a tosyl group to link a peptide (MHC) to a bead, and teaches that these are reactive to chemical cross linkers. 
prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used tosyl group, as taught by Brix, in the kit of Hayama.
One of ordinary skill in the art would have been motivated to have a tosyl group, as taught by Brix, in the kit of Hayama, because it is a known group that is reactive with cross linkers.
One of ordinary skill in the art would have a reasonable expectation of success, because Brix teaches tosyl groups on magnetic beads.
With respect to claim 4, Hayama, as explained above, teaches the kit of claim 2, but does not teach the particle size. Brix at 787 at lines 5-15 and 789 at lines 20-35 teaches magnetic particles that have a size of 1-10 um, teaches that the particles can be any size and gives an example of 2.8 um. One of ordinary skill in the art would have been motivated to have used a particle size in the claimed range, as taught by Brix, in the kit of Hayama, because Hayama does not specify a size and .Brix teaches particles can be any size and specifies sizes in this range. Moreover, in In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art.  Here the particle will not perform differently than the prior art, and therefore the claim is not patentably distinct.
With respect to claims 9-10, brix at 937, lines 20-30 teaches using EDAC to cross link proteins on beads.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. "Human ADP/Acrp30 (Adiponectin) CLIA Kit", Elabscience, www.elabscience.cn, total 15 pages, 20140430 (IDS entered; similar assay kit).
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ANDREA S GROSSMAN/            Primary Examiner, Art Unit 1641